         Case 4:21-cv-00155-BSM Document 8 Filed 04/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ALANNA M. CAGLE                                                             PLAINTIFF

v.                         CASE NO. 4:21-CV-00155-BSM

CITY OF BENTON, ARKANSAS, et al.                                          DEFENDANT

                                        ORDER

      The parties’ joint motion to stay and compel arbitration [Doc. No. 7] is granted. See

9 U.S.C. § 2. This case is stayed, pending completion of the arbitration proceedings.

      IT IS SO ORDERED this 9th day of April, 2021.


                                                     UNITED STATES DISTRICT JUDGE
